Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest reference of record, WO 2014/056923 teaches a pharmaceutical composition comprising a VEGF neutralizing prodrug, being a carrier linked prodrug in the form of a hydrogel (see claims 1-3), the prodrug comprising a covalently bound VEGF neutralizing biologically active moiety, which can be brolucizumab (see claim 20).  Further, the reference teaches that the pharmaceutical composition is used in a method for the treatment of ocular conditions, including macular degeneration (see claim 24). The reference, however, does not teach or fairly suggest a drug delivery system of formulas recited in instant claims (see structure depicted in instant claim 69 and Formula (XIV) of claim 70).
The instant application is a Divisional application of U.S. S. No. 15/957,474 now U.S. Patent No. 10,751,417.  A restriction under 35 U.S.C. 121 was required in the parent application.  In US’417, drug delivery system of formulas identical to those recited in instant claims are allowed.  The instant claims are directed to method for treating macular degeneration using the drug delivery system that was allowed in the parent application.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	Receipt is acknowledged of the Information Disclosure Statements filed on August 21, 2020; March 24, 2021; and September 30, 2021, and copies are enclosed herewith.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPAK R RAO whose telephone number is (571)272-0672.  The examiner can normally be reached on Monday - Friday Mon - Fri 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEEPAK R RAO/Primary Examiner, Art Unit 1624                                                                                                                                                                                                        

August 10, 2022